Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 4, 2015

                                    No. 04-15-00623-CV

                 IN THE ESTATE OF MARJORIE A. CHILDS, Deceased,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2014-PC-0056
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
        On October 23, 2015, we granted appellants’ petition for permission to appeal from an
interlocutory order and ordered appellants’ brief due November 12, 2015. The clerk’s record was
previously filed on October 7, 2015. Appellant Pamela Ann Childs has filed an unopposed
motion for extension of time to file her brief, noted the clerk’s record is incomplete, and
requested the probate court clerk file a supplemental record. Appellant Pamela Ann Childs’s
motion is granted. We order the clerk of Probate Court No. 2 to file the supplemental record by
November 9, 2015. We order Appellant Pamela Ann Childs’s brief due November 30, 2015.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court